 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDDitch Witch of Central Illinois, Inc. and James L.Weatherwax and International Brotherhood ofTeamsters, Chauffeurs and Helpers, LocalUnion 627. Cases 33-CA-3734 and 33-CA-3819March 14, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn September 21, 1979, Administrative LawJudge Karl H. Buschmann issued the attached De-cision in this proceeding, and, on the same date,the case was transferred to and continued beforethe National Labor Relations Board in Washington,D.C. In his Decision, the Administrative LawJudge found that Respondent had engaged in cer-tain unfair labor practices, had not engaged inother alleged unfair labor practices, and recom-mended that Respondent take specific action toremedy those unfair labor practices found.On October 17, 1979, Respondent filed "excep-tions" with the Board in Washington, D.C., whichconsist solely of its brief previously submitted tothe Administrative Law Judge along with a coverletter to the Board which states:Enclosed please find eight copies of the Briefof Respondent Ditch Witch of Central Illinois,Inc. in the subject cases, setting forth said Re-spondent's exceptions to the AdministrativeLaw Judge's Decision.On October 23, 1979, the General Counsel filedwith the Board a motion to strike exceptions, and,on October 31, 1979, Respondent filed a motion tostrike the General Counsel's motion to strike ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.In its motion, the General Counsel contends thatRespondent's exceptions fail to meet the require-ments for exceptions set forth in the Board's Rulesand Regulations, Series 8, as amended. For the fol-lowing reasons, we agree.Section 102.46(b) of the Board's Rules and Regu-lations sets forth the minimum requirements withwhich exceptions to an administrative law judge'sdecision must comply in order to merit consider-ation by the Board.' In accord with that section,Sec. 102.46(b) of the Board's Rules and Regulations states:(b) Each exception (1) shall set forth specifically the questions ofprocedure, fact, law, or policy to which exceptions are taken; (2)shall identify that part of the administrative law judge's decision towhich objection is made; (3) shall designate by precise citation of248 NLRB No. 52parties objecting to findings of an administrativelaw judge must set forth with specificity, inter alia,the questions of procedure, fact, law, or policy towhich exceptions are taken, and identify that partof the administrative law judge's decision to whichobjection is made.In its order of September 21, 1979, transferringthis proceeding to the Board, the Board served Re-spondent with copies of the order, the Administra-tive Law Judge's Decision and recommendedOrder, and excerpts from the Board's current Rulesand Regulations, including the relevant Sections102.46 and 102.48.2 The order of transfer expresslydirected Respondent's attention to the excerpts.Thus, Respondent has been duly notified of thepertinent Board Rules applicable to the filing of ex-ceptions. At no time has Respondent requested anextension of time in which to comply with theseRules.Nowhere in Respondent's brief submitted to theBoard are there stated specific exceptions to anypart of the Administrative Law Judge's Decision.Nor is it alleged with any degree of particularitywhat error, mistake, or oversight Respondent con-tends the Administrative Law Judge committed.By merely resubmitting its brief to the Administra-tive Law Judge, Respondent has failed to narrowthe issues for review, and would have the Boardengage in a fishing expedition to determine what, ifany, problems or irregularities might be found inthe Administrative Law Judge's Decision. TheBoard is not obliged to embark on such expedi-tions,3nor does it have the resources or inclinationto do so. Moreover, the Board's minimal require-ments for the filing of exceptions are not so bur-densome that they are an inappropriate prerequisiteto the Board's complete examination of the recordin this proceeding. Accordingly, as Respondent's"exceptions" are insufficient to place in issue anyfinding of the Administrative Law Judge, we rejectthem.4Thus, in the absence of exceptions thereto,the findings, conclusions, and recommendations ofthe Administrative Law Judge as contained in hispage the portions of the record relied on; and (4) shall state thegrounds for the exceptions and shall include the citation of authori-ties unless set forth in a supporting brief. Any exception to a ruling,finding, conclusion, or recommendation which is not specificallyurged shall be deemed to have been waived. Any exception whichfails to comply with the foregoing requirements may be disregarded.2 Sec. 102.48(a) of the Board's Rules and Regulations states:(a) In the event no timely or proper exceptions are filed as hereinprovided. the findings, conclusions, and recommendations of the ad-ministrative law judge as contained in his decision shall, pursuant tosection 10(c) of the act, automatically become the decision and orderof the Board and become its findings, conclusions, and order, and allobjections and exceptions thereto shall be deemed waived for allpurposes.3 Aitoo Painting Corporation. 238 NLRB No. 51 (1978).See, eg, Kings Electronics Co.. Inc., 109 NLRB 1324 (1954) DITCH WITCH OF CENTRAL ILLINOIS453Decision shall automatically become the Decisionand Order of the Board.5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, and Section 102.48 ofthe National Labor Relations Board Rules andRegulations, Series 8, as amended, the Boardhereby adopts the rulings, findings, conclusions,and recommended Order of the AdministrativeLaw Judge and orders that the Respondent, DitchWitch of Central Illinois, Inc., Peoria, Illinois, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder.5 Consistent with our decision herein, Respondent's motion to strikethe General Counsel's motion is deniedDECISIONKARI. H. BUSHMANN, Administrative Law Judge: Thiscase arose upon the filing of a charge on May 18, 1978,by James Weatherwax, an individual, and the filing of acharge on July 12, 1978, by the Union. The complaints,dated June 29 and August 10, 1978, were consolidatedand alleged in substance that Respondent committed sev-eral acts of independent 8(a)(1) violations, including in-terrogation of employees and threats to close the plant orof loss of benefits. The complaint further charged thatRespondent, in violation of Section 8(a)(3) of the Act,discharged two employees because of their union activityand, further, that Respondent refused to recognize theUnion or bargain with it, in violation of Section 8(a)(5)of the Act.Respondent's answers filed July 13 and August 28,1978, admitted the jurisdictional allegations in the com-plaint but denied all substantive charges of unlawful con-duct.A hearing on the allegations in the complaint was heldon October 17 and 18, 1978, in Peoria, Illinois. The Gen-eral Counsel and Respondent were represented by coun-sel and filed briefs on December 11 and 14, 1978, repsec-tively. Upon the entire record in this case, including thebriefs, and from my observation of the witnesses, I makethe following:FINDINGS OF FACTRespondent Ditch Witch of Central Illinois, Inc., is anIllinois corporation with its office and place of businesslocated at Peoria, Illinois. It is engaged in the sale andservice of trenching equipment to contractors and indi-viduals. It is admittedly an employer within the meaningof Section 2(6) and (7) of the Act.The Union, International Brotherhood of Teamsters,Chauffeurs and Helpers, Local Union 627, is a labor or-ganization within the meaning of Section 2(5) of the Act.Ditch Witch of Central Illinois, Inc., is one of threerelated enterprises operated by Earl Harbaugh, who aspresident and treasurer of Ditch Witch of Central Illi-nois, Progressive Leasing Company, and of Ditch Witchof Illinois, was actively involved in the management ofthese three firms. The day-to-day management of DitchWitch of Central Illinois, Respondent herein, was per-formed by James Broderick, its general manager. In No-vember 1977, Respondent's work force reached an all-time high of approximately eight employees in additionto the manager. Among them was Aral Eaton, the partsand service manager, Robert Prather, a lead mechanic,and two mechanics, Robert Weaver and James Weather-wax, the two alleged discriminatees.On May 8, 1978, Eaton called a shop meeting whichthe three mechanics, Prather, Weatherwax, and Weaver,attended. Eaton informed the mechanics that their "ser-vice training and recall work" was excessive and thatthey had 2 weeks in which to improve. When Weather-wax asked Eaton whether his warning was in effect a 2-week notice, Eaton replied: "That's not what I meant."Eaton then called on Broderick who similarly told themechanics that if after 2 weeks their work was not "upto standards" they would be replaced.On May 12, 1978, the three mechanics went to the of-fices of Teamsters Local 627 to inquire about joining theUnion. When informed by the receptionist that the offi-cial whom they wished to meet was not in the office, themen left. On May 15, 1978, Weatherwax returned to theUnion's office, spoke to Business Agent Charles L.Gauwitz, and signed a union card. He also took severalauthorization cards with him. Both Prather and Weaversigned cards on the following day, May 16, 1978, whichWeatherwax, accompanied by Prather, turned into theUnion's offices on the same day. In the afternoon of thesame day, Gauwitz called Respondent's offices and in-formed Aral Eaton, Respondent's supervisor, that theUnion had been selected by Respondent's mechanics astheir bargaining representative. Eaton promptly calledJames Broderick on his mobile telephone and informedhim that they were now a union shop. Broderick re-sponded: "Do we have a union shop or did they signcards?" And Eaton said they had signed cards.On still the same day, May 16, Eaton spoke to Weath-erwax and asked why the mechanics had gone to theUnion. Weatherwax replied that he had wanted to besure that he had a job in the morning when he came in.Eaton then said, "You'll always have a job here as longas you keep doing the work the way you have been."Weatherwax stated that this way he would be sure.Eaton then accused him of lying and going home sickwhen in fact they had been going to the Union. Weath-erwax denied having gone to the Union on companytime. Eaton then said: "I thought we had an agreement.... Well, this way I feel like you guys have stabbedme in the back."Shortly after this conversation, Broderick askedWeatherwax whether all mechanics had signed a card.Weatherwax declined to answer the question and Bro-derick said. "Well, I know one person that didn't fill outa card. I called Weaver and Weaver told me he didn'tfill out a card." Weatherwax replied: "Well, all I can dois tell you what I saw."In the afternoon of May 16, Broderick and Eaton alsotalked with Bob Prather and inquired whether he hadsigned a card. He admitted that he had. They then in- 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDformed him that Weaver had denied signing a card, towhich Prather responded: "I must be going blind be-cause I saw another card." During this conversation,Broderick and Eaton stated that the Union could be adetermining factor as to whether they would sell thebusiness. They mentioned possible changes within theCompany in the event of unionization, as for example arequirement that the employees had to pay for their owninsurance. They predicted that, in the event of an elec-tion, Weatherwax would vote for the Union and Weaverwould vote against the Union. In response to this,Prather indicated to his supervisors that his vote woulddepend on their treatment of him.On the following day, May 17, 1978, Respondent laidoff two of its three mechanics. This episode occurred at4 p.m., when the mechanics were called to a meeting inthe parts room. Jim Broderick told them that he hadbeen going over the Company's records which showedthat they did not have sufficient work to continue em-ploying three people. As a result they were going to layoff two mechanics in order of seniority. Affected wereWeatherwax, with the least seniority, and Weaver. Itwas made clear that if work increased Weaver would berecalled before Weatherwax. The following conversationensued as related by Weatherwax:A. I asked Mr. Broderick if this was our twoweeks notice. And he said no. And I said, "Well,you told us the other day that you would give ustwo weeks notice." And he said, "Well, this is yournotice now." And I said, "In other words, we'vegot two weeks to look for another job before weare fired or laid off?" And he said, "No. Today isyour last day." ... Then Bob Weaver said that ifhe knew a layoff was coming that he had a chanceto get in overtime. And Mr. Broderick said, "Well,I didn't know nothing about the layoff until just afew minutes ago." And then I said, "In otherwords, all this is happening on account of theunion." And he said, "What union?" And I said,"The Teamsters. The one we called to try to get torepresent us." He said he didn't know nothing aboutno union.AnalysisIt is the General Counsel's position, as alleged in thecomplaint, that Respondent has committed independent8(a)(l) violations because (1) James Broderick threatenedan employee on May 16, 1978, that the Company wouldclose if the Union became the bargaining agent of theemployees, (2) Broderick and Aral Eaton coercively in-terrogated employees Weatherwax and Prather on May16, 1978, and (3) Earl Harbaugh informed its employeesthat they would lose their profit-sharing benefits if theywent union. The General Counsel further argues that Re-spondent violated Section 8(a)(3) of the Act by discharg-ing Weaver and Weatherwax because of union consider-ations, and that Respondent violated Section 8(a)(5) ofthe Act because the discharge of two employees under-mined and destroyed the Union's majority status.Respondent, on the other hand, argues that the twoemployees were laid off for economic reasons, withoutany union animus, and that certain statements attributedto Harbaugh, Broderick, and Eaton were either not madeor did not amount to violations of Section 8(a)(l) of theAct.Threats. With respect to the alleged 8(a)(1) statements,the record shows initially that Harbaugh in early 1978addressed the employees about their insurance andprofit-sharing programs. In this connection he stated thatif the employees decided to be represented by a unionthey would lose the profit-sharing plan and possibly haveto pay for their own insurance.' Weatherwax corrobo-rated Harbaugh's testimony that his statements made ref-erence to the written profit-sharing plan which by itsterms apparently excluded coverage of the employees ifthey were represented by a union. Under these circum-stances, Harbaugh made a prediction as to the effectswhich unionization would have on the existing profit-sharing plan and hypothesized about insurance payments.Since it conveyed the "employer's belief as to demon-strably probable consequences beyond his control" andnot the implication that he may take action "solely as hisown initiative for reasons unrelated to economic necessi-ties," I cannot find that Harbaugh's statements were vio-lative of Section 8(a)(1) of the Act. N.L.R.B. v. GisselPacking Co. Inc., 395 U.S. 575, 618-619 (1969). Similarly,Broderick's or Eaton's comment to Prather on May 16that the Union could be a factor as to whether theywould sell the business does not amount to a violation ofSection 8(a)(l). Not only was this statement vague anduncertain, but it also fell short of creating an atmosphereof fear or of portraying as inevitable certain economichazards if the employees selected the Union.Interrogation. However, the record supports Respon-dent's coercive interrogation. As summarized above,both Broderick and Eaton interrogated Weatherwax andPrather on May 16. First, Eaton questioned Weatherwaxwhy the mechanics had gone to the Union, and thenEaton accused him of lying and backstabbing. Subse-quently, both Broderick and Eaton questioned all threemechanics as to whether they signed a union authoriza-tion card. They also interrogated Prather and Weather-wax concerning their own sympathies and that ofWeaver in the event of a union election. In the light ofall surrounding circumstances, it is my conclusion thatthe interrogations were coercive and therefore violativeof Section 8(a)(1) of the Act. Blue Flash Express, Inc.,109 NLRB 591 (1954).Discharges. The allegation that Respondent violatedSection 8(a)(3) of the Act by the discharge of the twomechanics is also well documented by the record. Al-though Respondent has attempted to prove that the lay-offs were the result of Broderick's overly optimistic an-ticipation of an upsurge in business in the spring of 1978,the record shows that the true reasons for the dischargeswere the employees' union activity and their attempt toseek protection by the Union.Respondent, of course, is correct in arguing that the"Act does not suspend the right of an employer to oper-I Weaver did not remember any other statements by Harbaugh aboutthe Union and Prather's recollection differs with that of Weatherwax.Accordingly, I cannot credit their testimony that any antiunion remarkswere made at that meeting. DITCH WITCH OF CENTRAL ILLINOIS455ate his business in a productive and profitable manner,"and that business changes solely effected for economicreasons are not proscribed by the Act. However, it isalso true that certain business changes-although eco-nomically justifiable-are violative of Section 8(a)(3),where they are actually undertaken because of unionconsiderations.In this regard, the record shows that Respondent hadfinancial problems and that the service department wasunprofitable. In an apparent effort to cure this problem,the mechanics were called to a meeting on May 8, 1978,at which time Eaton informed the men that they had 2weeks in which to correct their performance. However,before the 2 weeks had expired and I day after theUnion notified Respondent that it represented a majorityof the mechanics at the facility,2the men were laid off.The timing of this action clearly suggests that the Union,not the economic situation of the Company, was themotive behind the layoff of the two employees, becauseRespondent's financial position had not changed withinthe -week interval between May 8 and May 17, to war-rant such a dramatic turnabout in its announced decisionto provide a 2-week grace period.Moreover, Respondent's argument is inconsistent inseveral respects. According to Harbaugh, the layoff hadno connection with the performance of the mechanicsand their efficiency. However, Respondent went to aconsiderable effort in attempting to establish an excessiveamount of service warranty work and service trainingtime by Weatherwax and Weaver to show their perfor-mance record.Respondent's position is further weakened by recordevidence showing that when Prather left the employ ofthe Company on September 1, 1978, instead of recallingone of the men on layoff, Respondent hired Gary Price,a new mechanic.3This indicates that Respondent hadnot intended to recall Weatherwax or Weaver and thatthe layoff actually amounted to a discharge of the twomen.Furthermore, the economic evidence relied upon byRespondent to show that the layoff was a result of theCompany's financial problems is ambiguous. If anything,it shows that the poor economic position of the Compa-ny deteriorated after the layoff, which suggests that thelayoff caused the adverse consequences rather than viceversa.Considering Respondent's unlawful interrogations ofthe mechanics concerning their union sympathies andRespondent's union animus reflected during these inter-rogations, as well as the timing of the layoffs which co-incided with the Union's notification of majority status2 Respondent's argument that the decision for the layoff had been care-fully made in the evening of May 15, between Harbaugh and Broderick isnot persuasive in the light of Eaton's testimony which-althoughvague-indicated that a firm decision had not been made in the earlymorning of May 16 Eaton initially testified that the reason for the deci-sion to reduce manpower was made on the basis of his report late onMay 15 that there was "no work." Yet, during cross-examination, he con-ceded that there was a certain, minimum amount of work scheduled forthe following day3 Respondent argues that Price replaced Prather as lead mechanic, andthat neither Weaver nor Weatherwax qualified as lead mechanic Howev-er, the record shows that there were no other mechanics working for Re-spondent.and Respondent's abrupt turnabout in laying off its me-chanics prior to the expiration of the 2-week graceperiod during which they were to demonstrate their im-proved performance, I can only find that James Weath-erwax and Robert Weaver were discriminatorily dis-charged. Respondent's economic defense was not persua-sive. While it generally showed that the Company was ina difficult financial position from which it intended to ex-tricate itself by encouraging its mechanics on to betterperformance, it also showed that the layoff did not im-prove the economic position of the Company. To thecontrary, it deteriorated further. In short, Respondent'swarning to the mechanics on May 8 prompted them togo to the Union for protection. When Respondent wasinformed that the Union had gained majority status, Re-spondent retaliated, discharged two of the three, andthereby destroyed the Union's majority status among themechanics in the service department.The unit consisting of all mechanics in the service de-partment had a sufficient community of interest to beconsidered as an appropriate bargaining unit, and thisissue is not disputed by Respondent. It is also clear thatthe signing of union authorization cards by all three me-chanics sufficed to show majority status of the Union asthe bargaining representative of these employees. Be-cause Respondent embarked upon a course of seriousunfair labor practices, including coercive interrogationsof its employees and the discriminatory discharges oftwo mechanics which destroyed and directly interferedwith the Union's majority status, immediately after theUnion had made a demand for recognition, it is appropri-ate for the Board to issue a bargaining order N.L.R.B. v.Gissel Packing Co., Inc., 395 U.S. 575, 614. The duty tobargain arose on May 16, the day on which the Unionrequested recognition. Trading Port, Inc., 219 NLRB 298,301 (1974).CONCLUSIONS OF LAW1. Respondent Ditch Witch of Central Illinois, Inc., isand was at all times material, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Local Union 627, International Brotherhood ofTeamsters, Chauffeurs and Helpers, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. By coercively interrogating its employees abouttheir union activities, Respondent violated Section 8(a)(1)of the Act.4. By discharging James Weatherwax and RobertWeaver, on May 17, 1978, because of their union activi-ties, Respondent violated Section 8(a)(3) and (1) of theAct.5. By its failure and refusal to bargain with the Union,Respondent violated Section 8(a)(5) of the Act.6. The unfair labor practices affect commerce withinthe meaning of Section 2(6) of the Act.THE REMEDYHaving found that Ditch Witch of Central Illinois,Inc., engaged in unfair labor practices in violation ofSection 8(a)(l), (3), and (5) of the Act, I recommend that 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent be ordered to cease and desist from its un-lawful practices. I further recommend that Respondentbe orderd to post an appropriate notice.In addition, I recommend that James Weatherwax andRobert Weaver be offered full and immediate reinstate-ment to their former or substantially equivalent positions,without loss of benefits or seniority, and that they bemade whole for any loss of earnings sustained by themby reason of the discrimination against them, togetherwith interest to be computed in the manner prescribed inF. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 657 (1977). 1 alsorecommend that Respondent recognize and bargain withthe Union as the exclusive bargaining representative ofthe employees in the bargaining unit described as all me-chanics in the service department.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I recommend the issuance ofthe following recommended:ORDER4The Respondent, Ditch Witch of Central Illinois, Inc.,Peoria, Illinois, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discriminatorily discharging employees because oftheir union support.(b) Coercively interrogating its employees concerningtheir union activities.(c) Refusing or failing to recognize and bargain collec-tively with the Union as the exclusive bargaining repre-sentative of all mechanics in the service department con-cerning rates of pay, wages, hours of employment, andother terms and conditions of employment.(d) In any other manner interfering with, or coercing,its employees in the exercise of the rights to self-organi-zation, to form labor organizations, to join or assist theabove-named Union or any other labor organization, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.mutual aid or protection, or to refrain from any or allsuch activities.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer James Weatherwax and Robert Weaver im-mediate and full reinstatement to their former jobs or, ifthese jobs are not available, to substantially equivalentemployment, without prejudice to their seniority orother rights or privileges, and make them whole for anyloss of earnings they may have suffered as a result of thedischarges in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords relevant and necessary to a determination of com-pliance with paragraph (a) above.(c) Upon request, bargain collectively with Interna-tional Brotherhood of Teamsters, Chauffeurs and Help-ers, Local Union 627, as the exclusive bargaining repre-sentative of all employees in the bargaining unit, de-scribed as all mechanics in Respondent's service depart-ment with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment, and, ifan understanding is reached, embody such understandingin a written signed agreement.(d) Post at its Peoria, Illinois, place of business copiesof the attached notice marked "Appendix."5Copies ofsaid notice, on forms provided by the Regional Directorfor Region 33, after being duly signed by Respondent'srepresentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director for Region 33, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."